DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application submitted by the application of October 1, 2019, as well as the filing of supplemental amendment of May 26, 2021.
Claim 1 was cancelled by Applicant.
Claims 8 and 11 were cancelled by Applicant amendment (see attached).
Claims 2 - 7, 9 - 10, and 12 - 16 were amended by Applicant and are hereby entered (see attached).
Claims 2 - 7, 9 - 10,  and 12 - 16 are currently pending and have been examined. 

Allowable Subject Matter
Claims 2 - 7, 9 - 10, and 12 - 16 are allowed. 

Terminal Disclaimer
In accordance with the above referenced telephone conversation, a Terminal Disclaimer respecting US10467691 was agreed upon and then filed and approved on May 26, 2021. 


Reasons for Allowance
Following is an examiner’s statement of reasons for allowance:
The 35 USC 101 / Alice rejection is not applicable.  Upon further review of the amended claims and arguments, and, as an ordered combination, the claims set forth herein evidence that the invention is a practical application. The following are the limitations which overcome the prior 35 USC 101 rejection:
assign a first window priority to a window displayed on a trading interface of a computing device, wherein the first window priority is associated with a first frequency of updating market information displayed in the window, wherein the first frequency is used to set a first time period between providing market updates for display in the window;
set a first timer based on the first time period associated with the first frequency of updating market information displayed in the window;
receive a first market update including market information corresponding to a tradeable object from an electronic exchange for display on the first window;
in response to receiving the market information, determine whether the first timer associated with the window priority has expired;
when the first timer is determined to be expired when the first market update including market information is received, activate an updating module of the computing device to update the window such that the received market information is displayed in the window;
when the first timer is determined not to be expired when the market information is received, deactivate the updating module of the computing device to prevent 
wherein when the first timer expires, using a second market update including updated market information received from the electronic exchange for display on the first window; and
based on a trigger activation, assign a second window priority to the window, wherein the second window priority increases the first frequency of updating market information displayed in the window to a second frequency of updating market information displayed in the window,
wherein the second frequency is associated with a second time period shorter than the first time period to increase how often market information displayed in the window is updated based on current market updates corresponding to the tradeable object being received from the electronic exchange.  

The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or render obvious the limitations of the independent claims. The applicant has claimed:
assign a first window priority to a window displayed on a trading interface of a computing device, wherein the first window priority is associated with a first frequency of updating market information displayed in the window, wherein the first frequency is used to set a first time period between providing market updates for display in the window;
set a first timer based on the first time period associated with the first frequency of updating market information displayed in the window;
receive a first market update including market information corresponding to a tradeable object from an electronic exchange for display on the first window;
in response to receiving the market information, determine whether the first timer associated with the window priority has expired;
when the first timer is determined to be expired when the first market update including market information is received, activate an updating module of the computing device to update the window such that the received market information is displayed in the window;
when the first timer is determined not to be expired when the market information is received, deactivate the updating module of the computing device to prevent updating the window until the first timer associated with the first frequency of updating market information displayed in the window expires,
wherein when the first timer expires, using a second market update including updated market information received from the electronic exchange for display on the first window; and
based on a trigger activation, assign a second window priority to the window, wherein the second window priority increases the first frequency of updating market information displayed in the window to a second frequency of updating market information displayed in the window,
wherein the second frequency is associated with a second time period shorter than the first time period to increase how often market information displayed in the 

The following prior art references have been deemed as the most relevant to the allowed claims:
Waelbroeck  (US8108299B1) - An aspect comprises: (a) receiving data describing a trading order; (b) checking the data to determine whether a first set of conditions is satisfied, wherein the first set of conditions is associated with a first set of trading algorithms, and determining that the first set of pre-defined conditions is satisfied; (c) selecting first trading algorithms from the first set of trading algorithms, for execution of the trading order; (d) commencing execution of the trading order; (e) checking, during execution of the trading order, status of the trading order and the first set of conditions; (f) if the first set of conditions is no longer satisfied, checking whether a second set of conditions is satisfied; and (g) if the second set of conditions is satisfied, switching execution of the trading order to second trading algorithms selected from a second set of trading algorithms associated with the second set of conditions.
 West (US20080162324A1) - A system and methods for controlled market data delivery are described. According to one example embodiment, upon detecting a preset threshold of updates in a queue at a gateway, a predetermined number of market updates may be processed before any data is sent to a client terminal. According to one method, update types may 

Claims 2 - 7, 9 - 10, and 12 - 16 are allowed because the references individually and in combination as discussed above as the Closest Prior art of record fails to teach or render obvious the claim limitations above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached 892, Notice of References Cited.
Bradnick  (US8745157B2) - Systems, methods, and computer-readable storage media are provided for improving order feed message stream integrity. Certain embodiments provide a method including sending, by a computing device, a first data message; sending a first stop message; clearing a message stream state; and sending a second data message. The first data message includes data related to an order for a tradeable object, a first sequence number with a value of a 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW COBB whose telephone number is (571) 272-3850.  The examiner can normally be reached from 9 a.m. - 5 p.m., EST, M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303)297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/MATTHEW COBB/Examiner, Art Unit 3698                                                                                                                                                                                                        
/Mike Anderson/Primary Patent Examiner, Art Unit 3694